Case: 15-15164    Date Filed: 12/22/2016   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15164
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:14-cr-00064-RH-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DERRICK ADAMS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (December 22, 2016)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-15164       Date Filed: 12/22/2016      Page: 2 of 7


       Derrick Adams appeals his conviction for conspiracy to distribute and

possess with intent to distribute 280 grams or more of cocaine base and cocaine. 1

Specifically, he seeks review of the district court’s denial of his motion for a

judgment of acquittal. After careful consideration of the parties’ briefs and the

record, we affirm.

                                               I

       In October 2014, Adams and two others, Anthony Wyatt and Mary Davis,

were indicted for various drug offenses. The indictment alleged, among other

things, that between “January 1, 2013, and October 7, 2014,” Adams, Wyatt, and

Davis conspired “together and with other persons to distribute and possess with

intent to distribute . . . two hundred eighty (280) grams or more of . . . cocaine base

. . . and cocaine.”

       At trial, the government offered evidence that Adams sold cocaine base to

Wyatt and that Adams purchased cocaine base from an out-of-state supplier. First,

Wyatt—who was Adams’s neighbor—testified that from May 2014 through July

2014, he regularly purchased cocaine base from Adams. According to Wyatt, he

bought the cocaine base from Adams with the intent to resell it for profit. Second,

three witnesses testified that Adams purchased cocaine base from an out-of-state

supplier. Two witnesses stated that in 2013 they drove with Adams to purchase

       1
        Adams was also convicted of five counts of distribution of cocaine base and cocaine.
He does not challenge those convictions on appeal.
                                               2
              Case: 15-15164     Date Filed: 12/22/2016   Page: 3 of 7


cocaine base from the out-of-state supplier. The supplier himself also testified. He

testified that he (1) sold over 1,000 grams of cocaine base to Adams from early

2013 through early 2014, (2) sold Adams drugs at Adams’s residence on a number

of occasions, and (3) recognized Wyatt because he saw Wyatt and Adams together

before.

      At the conclusion of the government’s case, Adams moved for a judgment of

acquittal on the drug conspiracy charged in his indictment, arguing that the

government failed to prove the conspiracy involved 280 grams or more of cocaine

base and cocaine. The district court deferred ruling on the motion until the

conclusion of trial. After the jury’s guilty verdict but prior to sentencing, Adams

filed a memorandum of law in support of the motion.

      In the memorandum, Adams asserted that the government charged him for a

mid-2014 conspiracy with Wyatt and Davis but only showed that the conspiracy

involved 160 grams of cocaine base and cocaine, not the 280 grams required for a

conviction. According to Adams, the government improperly relied on a separate,

unindicted conspiracy—his conspiracy with the out-of-state supplier—to bolster

the quantity of drugs attributable to him and convict him for conspiring to

distribute and possess with intent to distribute 280 grams or more of drugs. In

other words, Adams contended that, rather than proving the single conspiracy for




                                          3
                Case: 15-15164       Date Filed: 12/22/2016      Page: 4 of 7


which he was charged, the government varied from his indictment and obtained a

conviction based on multiple conspiracies.

       The district court denied Adams’s motion. The court concluded that a jury

could have reasonably found that Adams’s dealings with Wyatt and the out-of-state

supplier were part of the same conspiracy charged in Adams’s indictment. This

appeal followed.

                                               II

       The district court did not err in denying Adams’s motion for a judgment of

acquittal.2 In challenging the district court’s denial of the motion, Adams reiterates

his claim that the government varied from his indictment and showed multiple

conspiracies rather than proving the single conspiracy for which he was charged.

However, “[w]e will not reverse a conviction because a single conspiracy is

charged in the indictment while multiple conspiracies may have been revealed at

trial unless the variance is (1) material and (2) substantially prejudiced the

defendant.” United States v. Edouard, 485 F.3d 1324, 1347 (11th Cir. 2007)

(internal quotation marks omitted). And Adams has not shown a material variance.

       “The arguable existence of multiple conspiracies does not constitute a

material variance from the indictment if, viewing the evidence in the light most

favorable to the government, a rational trier of fact could have found that a single

       2
          We review de novo whether the district court erred in denying the motion. See United
States v. Thompson, 610 F.3d 1335, 1337 (11th Cir. 2010) (per curiam).
                                               4
              Case: 15-15164     Date Filed: 12/22/2016    Page: 5 of 7


conspiracy existed beyond a reasonable doubt.” Id. (internal quotation marks

omitted). “[T]he jury makes the initial determination of whether the evidence

supports a single conspiracy and their determination will not be disturbed if

supported by substantial evidence.” Id. (internal quotation marks omitted).

      “To determine whether the jury could have found a single conspiracy, we

consider: (1) whether a common goal existed; (2) the nature of the underlying

scheme; and (3) the overlap of participants.” Id. (internal quotation marks

omitted). “If a defendant’s actions facilitated the endeavors of other co-

conspirators or facilitated the venture as a whole, then a single conspiracy is

shown.” Id. (internal quotation marks omitted). Moreover, “the finding of a single

conspiracy is permitted where a ‘key man’ directs and coordinates the activities

and individual efforts of various combinations of people.” Id.

      Here, viewing the evidence in the light most favorable to the government,

substantial evidence supports a determination that there was a single conspiracy.

Adams was indicted for conspiring in 2013 and 2014 with Wyatt and others to

distribute and possess with intent to distribute cocaine base and cocaine. The

evidence demonstrates that during 2013 and 2014, Adams obtained large amounts

of cocaine base from the out-of-state supplier and sold cocaine base to Wyatt. A

rational trier of fact could find that—consistent with the indictment—Adams’s




                                          5
               Case: 15-15164     Date Filed: 12/22/2016    Page: 6 of 7


dealings with the supplier and Wyatt were a part of a single drug conspiracy that

spanned from 2013 through 2014.

      Adams coordinated people, including the supplier and Wyatt, to facilitate the

purchase, transport, and sale of drugs. He thus served as a “key man,” organizing

an illegal drug venture, see id. (internal quotation marks omitted), and a common

goal existed amongst the participants in the venture: to possess and distribute drugs

for profit. Although Adams stopped purchasing cocaine base from the supplier

before he started selling cocaine base to Wyatt, Wyatt and the supplier both

assisted Adams with facilitating drug sales, thereby furthering the venture and

demonstrating a “common purpose to violate the law.” See United States v. Alred,

144 F.3d 1405, 1415 (11th Cir. 1998) (“It is irrelevant that particular conspirators

may not have . . . participated in every stage of the conspiracy; all that the

government must prove . . . [is a] common purpose to violate the law.”); United

States v. Richardson, 532 F.3d 1279, 1285 (11th Cir. 2008) (“[I]t is often possible,

especially with drug conspiracies, to divide a single conspiracy into sub-

agreements.” (internal quotation marks omitted)).

      Accordingly, the “jury reasonably could have found the existence of a single

conspiracy with [Adams] as the central hub.” See United States v. Stitzer, 785 F.2d

1506, 1518 (11th Cir. 1986). Adams has not shown a material variance from his

indictment, and his challenge to his conviction fails.


                                           6
     Case: 15-15164   Date Filed: 12/22/2016   Page: 7 of 7


AFFIRMED.




                              7